           Case 2:18-cv-02324-JAD-PAL Document 7 Filed 03/05/19 Page 1 of 2



 1 KEVIN M. SUTEHALL (9437)
   MARK J. CONNOT (10010)
 2 FOX ROTHSCHILD LLP
   One Summerlin
 3 1980 Festival Plaza Drive, Suite 700
   Las Vegas, NV 89135
 4 Tel.: (702) 262-6899
   Fax: (702) 597-5503
 5 ksutehall@foxrothschild.com
   mconnot@foxrothschild.com
 6 Attorneys for Plaintiff Strike 3 Holdings, LLC

 7

 8

 9                               UNITED STATES DISTRICT COURT
10                                        DISTRICT OF NEVADA
11 STRIKE 3 HOLDINGS, LLC,                                   Case Number: 2:18-cv-02324-JAD-PAL
12                          Plaintiff,                           STRIKE 3 HOLDINGS, LLC’S
                                                                EX-PARTE APPLICATION FOR
13 vs.                                                       EXTENSION OF TIME WITHIN WHICH
                                                                 TO EFFECTUATE SERVICE
14 JOHN DOE subscriber assigned IP address
   68.96.116.185,                                                ON JOHN DOE DEFENDANT
15
                     Defendant.
16

17

18           Pursuant to Fed. R. Civ. P. 4(m), Plaintiff, Strike 3 Holdings, LLC (“Plaintiff”), makes

19 this ex-parte application for entry of an order extending the time within which to effectuate

20 service on John Doe Defendant, and states:

21          1.      This is a copyright infringement case against a John Doe Defendant known to

22 Plaintiff only by an IP address. Defendant’s true identity is known by their Internet service

23 provider (“ISP”).

24          2.      On January 18, 2019, Plaintiff was granted leave to serve a third party subpoena

25 on Defendant’s ISP to obtain the Defendant’s identifying information [CM/ECF 6]. Plaintiff

26 issued the subpoena on or about January 28, 2019 and received the ISP’s response on or about

27 February 28, 2019.

28
                                                         1

                 Strike 3 Holdings, LLC’s Ex-Parte Application for Extension of Time Within Which to
                                      Effectuate Service on John Doe Defendant
           Case 2:18-cv-02324-JAD-PAL Document 7 Filed 03/05/19 Page 2 of 2



 1          3.      Plaintiff is currently conducting a further investigation to assist in determining
 2 whether the individual identified by the ISP is the appropriate defendant for this action prior to

 3 attempting to effect service of process on that individual.

 4          4.      Pursuant to Fed. R. Civ. P. Rule 4(m), Plaintiff is required to effectuate service
 5 on the Defendant no later than March 6, 2019.

 6          5.      Plaintiff respectfully requests that the time within which it has to effect service
 7 of the summons and Complaint on Defendant be extended an additional fifty (50) days, and thus

 8 the deadline to effect service be extended to April 25, 2019. This extension should allow

 9 Plaintiff sufficient time to conclude its investigation, amend the complaint and effect service on

10 the appropriate defendant.

11          6.      This application is made in good faith and not for the purpose of undue delay.
12          7.      This is Plaintiff’s first request for an extension. None of the parties will be
13 prejudiced by the granting of this extension.

14          WHEREFORE, Plaintiff respectfully requests that the time within which it has to
15 effectuate service of the summons and Complaint on Defendant be extended until April 25,

16 2019. A proposed order is attached for the Court’s convenience.

17          Dated this 5th day of March, 2019.
18                                                    FOX ROTHSCHILD LLP
19                                                    By: /s/ Kevin M. Sutehall
                                                      KEVIN M. SUTEHALL (9437)
20                                                    MARK J. CONNOT (10010)
21                                                    Attorney for Plaintiff Strike 3 Holdings, LLC
22

23

24

25

26

27

28
                                                         2

                 Strike 3 Holdings, LLC’s Ex-Parte Application for Extension of Time Within Which to
                                      Effectuate Service on John Doe Defendant
          Case 2:18-cv-02324-JAD-PAL Document 7-1 Filed 03/05/19 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10 STRIKE 3 HOLDINGS, LLC,                                  Case Number: 2:18-cv-02324-JAD-PAL
11                         Plaintiff,
                                                            [PROPOSED] ORDER ON PLAINTIFF’S
12 vs.                                                         EX-PARTE APPLICATION FOR
13 JOHN DOE subscriber assigned IP address                  EXTENSION OF TIME WITHIN WHICH
   68.96.116.185,                                               TO EFFECTUATE SERVICE
14                                                              ON JOHN DOE DEFENDANT
                     Defendant.
15

16

17         THIS CAUSE came before the Court upon Plaintiff’s ex-parte application for entry of

18 an Order extending the time within which to effectuate service on John Doe Defendant with a

19 summons and Complaint, and the Court being duly advised in the premises does hereby:

20         ORDER AND ADJUDGE: Plaintiff’s application is granted. Plaintiff shall have until

21 April 25, 2019 to effectuate service of a summons and Complaint on Defendant.

22

23                                                   IT IS SO ORDERED.

24
                                                     _______________________________
25                                                   UNITED STATES MAGISTRATE JUDGE
26                                                           March 11, 2019
                                                     DATED:_____________________________
27

28
                                                        1

             [Proposed] Order on Plaintiff’s Ex-Parte Application for Extension of Time Within Which to
                                     Effectuate Service on John Doe Defendant
